DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hurst (US 2008/0120736).
In re claim 11, with reference to [0003] and [0044], Hurst discloses a light source for cultivation of plants, comprising: a first light source emitting stimulation light in a UV region toward a target plant having trichomes [0009]; and a second light source emitting background light toward the target plant, the background light having a different peak wavelength than a peak of the stimulation light, wherein the first light source emits the stimulation light for a predetermined period of time when the second light source emits the background light, the first light source and the second light source are spaced apart from the target plant and arranged to directly apply the stimulation light to the target plant (abstract); and wherein upon radiation with the first light source, the target plant produces fragrant materials due to stress induced by the irradiation of the first light source such that the target plant has increased contents of the fragrant materials [0008].
In re claim 13, with reference to [0003], [0037], and [0044], Hurst discloses the background light is visible light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2008/0120736).
In re claims 1 and 15, with reference to [0003] and [0044], Hurst discloses a plant cultivation device comprising: a light source unit comprising a first light source emitting stimulation light in a ultraviolet (UV) region toward a target plant having trichomes [0009] and a second light source emitting background light toward the target plant, the background light having a different peak wavelength than a peak of the stimulation light, wherein the second light source emits the background light during a light period and stops emission of the background light during a dark period, the first light source emits the stimulation light for a predetermined period of time during the light period, and the first light source and the second light source are spaced apart from the target plant and arranged to directly apply stimulation light to the target plant (abstract). Not disclosed in the referenced embodiment is a cumulative amount of the stimulation light emitted from the first light source is 0.036 J or more per day. However, Hurst also discloses in [0045] a cumulative amount of the stimulation light emitted from the first light source is 0.036 J or more per day. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the referenced example 2 [0044] with the cumulative amount of the stimulation light as disclosed in example 3 [0045] of Hurst.
In re claims 2 and 14, Hurst discloses the claimed invention except for the predetermined period of time is one hour. However, Hurst discloses in [0037] varying the illumination time of the light sources. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the period of time the light is emitted to any suitable and reasonable period of time, including one hour, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 3, with reference to [0003], [0037], and [0044], Hurst discloses the background light is visible light.
In re claim 4, with reference to [0003] and [0037], Hurst discloses the claimed invention except for the background light has a light intensity of greater than 50 PPFD(umol/m2/s) and less than or equal to 250 PPFD. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified light intensity to any suitable and reasonable amount, including greater than 50 PPFD (umol/m2/s) and less than or equal to 250 PPFD, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 5-7, with reference to [0027], Hurst discloses a main body having an internal space for cultivation of the target plant, the internal space is filled with a medium. Not specifically disclosed are nutrients. However the examiner takes Official Notice that providing a medium, water, and nutrients to plants is old and well-known in the art. Therefore it would have been obvious to provide the plant with nutrients in order to ensure proper plant growth.
In re claim 12, with reference to [0037], Hurst discloses varying the lighting schedules of the light sources. Not specifically disclosed is the second light source emitting the background light is alternately turned on and off at intervals of 12 hours. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the period of .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst (US 2008/0120736) in view of Yorio (US 2016/0360712).
In re claim 8-10, Hurst discloses the claimed invention except for a fan and a controller controlling the operation of the fan.
However with reference to [0043], Yorio discloses a plant cultivation device comprising a light source providing a variety of wavelengths including ultraviolet, a fan, and a controller controlling the operation of the fan. The advantage of this is to maintain optimum temperatures. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the plant cultivation device of Hurst to include a fan and controller as disclosed to Yorio in order to maintain optimum temperatures for the plants.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Hurst does not disclose the claimed limitations because Hurst discloses a light transmissive material, this argument is not persuasive. The examiner contends that Hurst discloses light sources arranged to directly apply light to plants. The transmissive material disclosed by Hurst does not prevent the light from directly irradiating the plants (see abstract and [0018]).
In response to Applicant’s arguments that Yorio does not disclose a cumulative amount of the stimulation light emitted from the first light source is 0.036 J or more per day, this argument is not commensurate with the scope of the examiner’s rejection. The examiner has .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA L BARLOW/Primary Examiner, Art Unit 3644